Citation Nr: 9905489	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-22 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Timeliness of application for waiver of recovery of 
overpayment of death pension benefits in the amount 
calculated as $3,794.00.

2.  Timeliness of application for waiver of recovery of 
overpayment of death pension benefits in the amount 
calculated as $1,424.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel
INTRODUCTION

The veteran had active military service from July 1953 to 
November 1957.  He died in June 1980.  

In passing the Board notes that after the veteran's marriage 
to the appellant, in October 1958, there is a Certificate of 
Marriage for the veteran and Rachel, in August 1969.  There 
is no divorce decree of record for the appellant and the 
veteran, and she has been recognized by the RO as the 
surviving spouse.

This is an appeal from determinations by the VARO in St. 
Paul, Minnesota.  The Board notes that the veteran's file is 
currently controlled by the Portland, Oregon RO, and that the 
appellant lives in Marysville, California.  Unless otherwise 
noted, all references to letters sent to the appellant by the 
RO are computer generated.  

The issue of timeliness of application for waiver of recovery 
of overpayment of death pension benefits in the amount 
calculated as $1,424.00, is the subject of a remand contained 
herein.


FINDINGS OF FACT

1.  The appellant had death pension overpayments waived in 
January 1992, July 1993, and April 1994.

2.  The appellant was informed by letter dated November18, 
1994, that reported earnings had created an overpayment, and 
that she would be informed shortly of the amount.  

3.  In file is a copy of a VA letter to the appellant dated 
December 1, 1994, showing a debt in the amount of $3,794; she 
was informed that she had 180 days to request waiver of the 
debt.

4.  The appellant's request for waiver of the pension debt 
was received in November 1996; her request was accompanied by 
a financial status report, and a letter, dated September 13, 
1996, which showed the appellant with debt of $3, 794.  


CONCLUSION OF LAW

The appellant's application for waiver of recovery of a 
pension overpayment computed in the amount of $3,794.00 was 
not received within 180 days following the notification.  
38 U.S.C.A. § 5302 (a) (West 1991); 38 C.F.R. § 1.963(b) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appropriate material was sent to the appellant in December 
1994, concerning her overpayment computed in the amont of 
$3,794, and the procedures for requesting waiver of recovery 
of that overpayment.  The information was sent to the address 
of record for the appellant and there is nothing in the file 
to show that the letter was returned to the originating 
agency or otherwise was undeliverable, and it has not been 
contended otherwise.

The appellant, in her December 1996 request for waiver, noted 
her failing health, to include 2 heart attacks.  She also 
commented on her poverty.  She was not specific as to times 
and dates of hospitalization.  In her notice of disagreement 
dated in December 1996, she indicated that she did not 
respond in a timely manner due to her "extremely poor 
health."  Again she did not provide dates of hospitalization 
or submit any medical documentation of illness that might 
have prevented her responding to the December 1994 notice of 
debt.  The appellant made the same arguments in her 
Substantive appeal of June 1997, again without any medical 
documentation.  The appellant has not demonstrated to the 
COW, and substantiated, circumstance beyond her control that 
delayed her receipt of the notification of indebtedness.  
38 C.F.R. § 1.963(b).


ORDER

The appellant's request for waiver of recovery of an 
overpayment computed in the amount of $3,794.00 was not 
timely filed; the appeal is denied.


REMAND

The appellant, in a letter dated November 30, 1995, was 
informed that VA pension benefits were terminated April 31, 
1995, that an overpayment had been created in her account, 
and that she would be notified shortly of the exact amount of 
the overpayment.

The appellant, in a statement dated in October 1996, received 
in November 1996, requested waiver of the death pension debt.  
Her request was accompanied by a financial status report.  
Associated with the waiver request was a copy of a letter, 
dated September 13, 1996, which showed the appellant with 
debt of $3, 794.00.

The RO, in the April 1997 Statement of the Case (SOC), 
reported that an overpayment letter was sent to the appellant 
December 1, 1994, for overpayment in the amount of $3,794.  
Reference was also made to the September 5, 1995, and 
November 30, 1995 letters.  No communication with the 
appellant was show from November 30, 1995, to the request for 
waiver received November 5, 1996.

VA regulations provide that VA shall notify the debtor in 
writing of the following:

(1)	The exact amount of the debt;

(2)	The specific reasons for the debt, in simple and 
concise language;

(3)	The rights and remedies described in paragraph (c) 
of this section, including a brief explanation of the 
concept of, and requirements for, waiver;

(4)	That collection may be made by offset from current 
or future Department of Veterans Affairs benefits, 
subject to § 1.912a; and 

(5)	That interest and administrative costs may be 
assessed, in accordance with § 1.919, as appropriate.

38 C.F.R. § 1.911(d).

In this case, the appellant has been charged with knowledge 
of amount of debt created by termination of pension benefits, 
and the 180-day time limit for requesting waiver in the 
amount of $1,424.00, based on the November 30, 1995 letter.  
However, the current evidentiary record does not establish 
that she was informed of the information required by the 
above cited law and regulations in regard to the overpayment 
computed in the amount of $1,424.00.  

In view of the foregoing, the case is being remanded for the 
following action:

1.  The RO should contact the VA Debt 
Management Center and request copies of 
any correspondence or associated document 
reflecting notice to the appellant 
regarding the overpayment in the amount 
of $1,424.00.  

2.  Thereafter, the RO should again 
review the claims folder and determine 
the timeliness of the request for waiver 
for this portion of the debt.  This 
should include consideration of the 
appellant's argument and medical 
submissions regarding "circumstances 
beyond her control."  If the determina-
tion by the RO is adverse to the 
appellant, a supplemental statement of 
the case containing a recitation of the 
pertinent facts and citation of the 
applicable laws and regulations should be 
issued to her and her representative.  
They should then be given a reasonable 
opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this remand is 
to obtain additional information and to afford the appellant 
due process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

